                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

MICHAEL JOSEPH CONCANNON,

       Plaintiff,

v.                                                       Case No. 6:18-cv-2093-Orl-37KRS

INTERNATIONAL CRUISE &
EXCURSIONS,

      Defendant.
_____________________________________

                                          ORDER

       Pro se Plaintiff Michael Joseph Concannon (“Concannon”) initiated this

employment discrimination action against Defendant on December 5, 2018. (See Doc. 1

(“Complaint”).) Concannon also filed a motion to proceed in forma pauperis (Doc. 2 (“IFP

Motion”).) On referral, U.S. Magistrate Judge Karla R. Spaulding recommends denying

the IFP Motion and dismissing the Complaint without prejudice for failure to state a

federal claim and declining to exercise supplemental jurisdiction over the state law

ordinance claim. (Doc. 6, pp. 4–9 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Marcort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

                                             -1-
      1.    U.S. Magistrate Judge Karla R. Spaulding’s Report and Recommendation

            (Doc. 6) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

      3.    Plaintiff’s Motion to Proceed in forma pauperis (Doc. 2) is DENIED.

      4.    On or before Friday, February 22, 2019, Plaintiff Michael Joseph Concannon

            may file an amended complaint along with a renewed motion to proceed in

            forma pauperis. Failure to timely file an amended complaint may result in

            closure of the file without further notice.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 8, 2019.




Copies to:
Counsel of Record
Pro Se Party




                                           -2-
